Title: From George Washington to William Augustine Washington, 10 June 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 10th June 1799

Your letter of the 1st instant, and the Corn also in good order, has been received; the a/c of which Mr Anderson, my Manager, will render you; with a certificate from respectable Merchants in Alexa. of the Cash prices of that article at the times of delivery.
It never was, nor is it my intention, to delay payment a moment

longer than might suit your own convenience; of course you may draw upon me for the amount of the Corn, so as to answer your own purposes, as to time. My disappointments in the receipts of money, have been such, as to leave little hope of obtaining it through any other medium than by borrowing from the Bank of Alexandria.
For two tracts of Land which I held in the Counties of Washington & Fayette in the State of Pennsylvania, and sold on judgment Bonds payable by Instalments; whereof $6000 was to have been paid the first day of June 1798—and the like sum the first day of the present month, I have received (about eight months ago) only 1700$. Besides these Sums, I ought, by Contract, to have received on or before the first of Jany last upwards of $10,000 for other Lands disposed of; but have not yet got a farthing of the money; and that is not the worst of it, for I see little prospect thereof; in any reasonable time, when I view the conduct of those from whom this latter sum is expected. The first nam’d Sums I did, most assuredly, expect to have received ’ere this; as I had only to present the Bonds of the purchasers to the Courts of the Counties in which the Land lay, to obtain Executions.
I do not mention these things with a view to induce you to postpone your draught a moment longer than you find perfectly convenient to yourself; and with respect to Mr Flood (for the Corn from Mr T: W[ashingto]n’s Est.) the money will be ready whenever it is called for. The advantage of a long day, to me—or even a short one, consists in the chance of receiving the money due on the Judgment Bonds, and rendering it unnecessary for me to borrow at the Bank, on disadvantageous terms. All I require is—that you would not draw at sight, that I may be allowed a little time to arrange matters at the Bank. Mrs Washington unites with me in best wishes for you, Mrs Washington and the family, and I am, my dear Sir, Your sincere friend, and affectionate Uncle,

Go: Washington

